Filed by AT&T Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: DIRECTV Commission File No.: 1-34554 The following is a presentation to be used by AT&T and DIRECTV to discuss the estimated broadband coverage through fixed wireless local loop technology resulting from the proposed transaction: Geographic coverage of FWLL product by state (Customer Locations) State Out-of-Franchise In-Franchise Total State Out-of-Franchise In-Franchise Total AL NC AR ND - AZ - NE - CA NH - CO - NJ - CT NM - DE - NV DC
